UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2058



CHARLES BOBGA NJINJOH,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 21, 2008                   Decided:   June 12, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L.C. Beach-Oswald, Min G. Kang, BEACH-OSWALD IMMIGRATION
LAW ASSOC., PC, Washington, D.C., for Petitioner. Jeffrey S.
Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Jessie K. Liu, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Bobga Njinjoh, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s denial of

his applications for relief from removal.

           Njinjoh first challenges the determination that he failed

to establish eligibility for asylum.               To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Njinjoh fails to

show that the evidence compels a contrary result. Having failed to

qualify for asylum, Njinjoh cannot meet the more stringent standard

for withholding of removal.          Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Finally,   we   uphold   the    finding    below   that   Njinjoh   failed   to

demonstrate that it is more likely than not that he would be

tortured if removed to Cameroon.           8 C.F.R. § 1208.16(c)(2) (2008).

           Accordingly,        we   deny   the   petition   for review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                     - 2 -